Case: 12-31203         Document: 00512438415         Page: 1   Date Filed: 11/12/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                          FILED
                                                                      November 12, 2013
                                        No. 12-31203
                                                                         Lyle W. Cayce
                                                                              Clerk



UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee,

versus

EUGENE THOMPSON,

                                                   Defendant–Appellant.




                     Appeal from the United States District Court
                        for the Eastern District of Louisiana




Before SMITH, DENNIS, and HIGGINSON, Circuit Judges.*
JERRY E. SMITH, Circuit Judge:


      Eugene Thompson, as a member of a six-person drug conspiracy, was con-
victed by a jury of violations of federal drug and gun laws. He appeals the denial
of his Batson challenge and questions the sufficiency of the evidence. Finding



      *
          Judge Dennis’s separate writing will issue later.
     Case: 12-31203        Document: 00512438415           Page: 2      Date Filed: 11/12/2013


                                         No. 12-31203

no reversible error, we affirm.


                                                I.
       Thompson faced four counts. He was charged in Count One with conspir-
acy to distribute and possess with intent to distribute more than 280 grams of
crack cocaine, in violation of 21 U.S.C. § 846; in Count Two with possession with
intent to distribute crack cocaine, in violation of 21 U.S.C. § 841(a)(1) and
(b)(1)(A) and (C) and 18 U.S.C. § 2; in Count Three with possession of a firearm
in furtherance of a drug-trafficking crime, in violation of 18 U.S.C. § 924(c)-
(1)(A)(I) and 18 U.S.C. § 2; and in Count Four with possession of a firearm by a
convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 942(a)(2).
       During voir dire, Thompson challenged the government’s decision to use
five of its seven peremptory strikes against black prospective jurors (Jurors 4,
23, 25, 26, and 37) under Batson v. Kentucky, 476 U.S. 79 (1986). Assuming
arguendo that Thompson had established a prima facie case of discrimination,
the district court asked the prosecutor to articulate the reasons for the strikes.
For Jurors 23 and 37, the government justified its decision solely on its observa-
tions of the juror’s demeanor1 during voir dire.2 For Jurors 4, 25, and 26, the




       1
          References to a juror’s demeanor include any of the following observations: a juror’s
looking at, acknowledging, or smiling at one party but not the other; a juror’s inattentiveness,
or attentiveness to one side but not the other; a juror’s lack of eye contact; a juror who exagger-
ates; a juror’s apparent nervousness; a juror who exhibits a hostile demeanor; a juror’s physi-
cal appearance; and a juror’s facial expressions. See KEVIN F. O’MALLEY, JAY E. GRENIG &
HON. WILLIAM C. LEE, 1 FEDERAL JURY PRACTICE AND INSTRUCTIONS § 4:9 (6th ed. 2013) (citing
cases).
       2
         The government noted that Juror 23 “sat there, looking disinterested and annoyed.
He was stern when he was awake. His arms were folded.” The government similarly noted
that Juror 37 “sat there, looking lost. He did something like thisSSindicatesSSwith hisSSmy
sense is he was lost and wasn’t engaged.” The record does not further clarify what gesture the
government claims Juror 37 made.

                                                2
     Case: 12-31203       Document: 00512438415          Page: 3     Date Filed: 11/12/2013


                                       No. 12-31203

government relied on both observations of the juror’s demeanor3 and other
perceived sources of bias toward the government.4
       After hearing each of the prosecutor’s justifications, the court gave Thomp-
son an opportunity to argue that those reasons were pretext for discrimination.
Defense counsel disputed the government’s characterizations of the jurors’
demeanor5 and the other stated justifications.6 Having been able to witness the


       3
         The government noted that Juror 4 “throughout the case . . . sat there . . . look[ing]
perturbed throughout the whole process.” The government likewise observed that Juror 25
“sat there with his arms folded . . . wearing a mean look on his face.” The government noted
that “one of [its] agents said that [Juror 25] had glared at [the agent].” The government also
noted Juror 26’s demeanor as a basis to strike: “In addition, I mean, the demeanor, when he
sat there, looking down. And we actually saw him smirk at one point in response to an answer
that someone else made.”
       4
          The government additionally justified striking Juror 4 because “her son was arrested
for selling weed.” The government was consequently “concern[ed] with her sympathizing with
the defendant here on trial.” Likewise, the government additionally justified striking Juror 25
for his prior incident with law enforcement: “[W]hen he was brought up to the stand, he told
the judge that he had been arrested and had spent the night in jail on a contraband use
charge.” According to the government, “the explanation he gave was it was his right to do it.
So there was a conflict of whether he felt he should have been in jail, could have harbored
some resentment against the government.” In addition to his demeanor, the government
struck Juror 26 because he was employed as a postal server. Because the U.S. Attorney’s
Office prosecutes post office employees, the government claimed to have “had problems with
them in the past as jurors.”
       5
         Defense counsel disagreed with the government’s observation of Juror 4’s demeanor:
“I did not observe the characteristics that Mr. Carter displayed.” Defense counsel likewise
disagreed with Juror 23’ s demeanor: “I did not observe these characteristics of No. 23. He
did seem an honest, intelligent man, who has currently served as an organist at his church.”
Similarly with Juror 25’s demeanor: “I looked at the same gentleman. I did not notice him
glaring at the agent at all.” And Juror 26: “And, again, we have a smirk, we have an awe, we
have a glare. It’s all pretextual type innuendo, which every last juror if you look may have
sneezed or yawned or made a facial expression. Therefore, all of these challenges are not valid
for race.” And, finally, a similar disagreement with an assessment of Juror 37’s demeanor:
“I did not notice him glaring or looking.”
       6
         Defense counsel also indicated that the government’s second rationale with respect
to Juror 4 applied to other white jurors who were not struck: “Additionally, there were multi-
ple white jurors who indicated that family members had been subject to criminal convictions
and/or arrests. Those jurors were not subject to the same strikes.” For Juror 26, defense coun-
sel argued that there was no indication on the record that he was biased on account of his posi-
                                                                                  (continued...)

                                               3
     Case: 12-31203       Document: 00512438415           Page: 4    Date Filed: 11/12/2013


                                       No. 12-31203

voir dire and assess each side’s credibility, the court denied the Batson chal-
lenge, finding each of the government’s proffered reasons credible. Thompson
appeals the denial of his Batson challenge.
       Following this exchange, in light of the fact that the defense had used all
eleven of its peremptory challenges on white jurors, the government made a
reverse Batson challenge. Just like the government, defense counsel justified
some of its peremptory challenges solely on the basis of demeanor.7 As with the
government, the district court credited the defense’s observations of the jurors
as facially-neutral, non-pretextual justifications. The court, however, found two
of the justifications given by defense counsel to be pretextual.8 Thompson does
not appeal the grant of the reverse Batson challenge.9
       After the close of the government’s case, Thompson moved for a judgment
of acquittal, which, after hearing arguments, the district court denied. The jury
found Thompson guilty on all counts. Thompson appeals the denial of the
motion for acquittal.


       6
         (...continued)
tion as a postal employee: “[T]here was no question asked in this session or in any part of the
voir dire process when you addressed whether the potential juror was disposed or biased as
a postal employee. There was no reference to him or anyone in his immediate circle being a
victim of an investigation and/or conviction.”
       7
         For Juror 19, defense counsel observed that he “was not engaged . . . not necessarily
disinterested, but didn’t seem to follow the direction and the instruction in a way that he was
engaged in the jury selection process.” Similarly, defense counsel “didn’t find [Juror 30] to be
paying close attention and following.” Likewise, contrary to the government’s assessment,
defense counsel “didn’t see [Juror 36] acting and following closely as the other ones, the other
jurors in that particular panel were.”
       8
         The district court rejected defense counsel’s justifications for striking Jurors 17
and 20. For Juror 17, defense counsel “felt that she would have superior ability to influence
the potential jurors based on her status as an administrator at Delgato [sic] Community Col-
lege.” For Juror 20, defense counsel believed that “as a potential homemaker, that, if the trial
were to last longer than two days, perhaps it would be an inconvenience on her.”
       9
        Because Thompson did not raise this issue on appeal, we consider the argument to be
waived. State v. Thames, 214 F.3d 608, 611 n.3 (5th Cir. 2000).

                                               4
     Case: 12-31203       Document: 00512438415          Page: 5     Date Filed: 11/12/2013


                                       No. 12-31203

                                              II.
       In Batson v. Kentucky, 476 U.S. 79, 93–98 (1986), the Court outlined a
three-part framework for evaluating claims that a prosecutor used peremptory
challenges in violation of the Equal Protection Clause. To raise a successful Bat-
son challenge, a defendant must first make a prima facie showing that the prose-
cutor used a peremptory challenge to strike a juror on the basis of his race.
Second, if the defendant has made such a showing, the prosecution must then
offer a race-neutral basis for the strike.            Finally, the district court must
determine whether the defendant has carried his burden of proving purposeful
discrimination.
       A district court makes a finding of fact when it determines whether a pro-
secutor has purposively discriminated on the basis of race in striking a juror.
See Hernandez v. New York, 500 U.S. 352, 367 (1991). This court does not over-
turn such factual findings absent clear error. See United States v. Bentley-
Smith, 2 F.3d 1368, 1372 (5th Cir. 1993). These factual findings warrant great
deference, because the district court “observ[es] the voir dire, know[s] the layout
of the courtroom better than a written description can provide, and [is] able to
consider the demeanor of the prosecutor.” United States v. Turner, 674 F.3d 420,
436 (5th Cir.), cert. denied, 133 S. Ct. 302 (2012).10 We review the government’s
proffered race-neutral explanation as a legal issue de novo. United States v.
Williams, 264 F.3d 561, 571 (5th Cir. 2001).
       Thompson has raised Batson challenges on all of the five black jurors
struck. To succeed on his Batson challenge, however, he only needs to show that




       10
          See also Hernandez, 500 U.S. at 367 (“[I]f an appellate court accepts a trial court’s
finding that a prosecutor’s race-neutral explanation for his peremptory challenges should be
believed, we fail to see how the appellate court nevertheless could find discrimination. The
credibility of the prosecutor’s explanation goes to the heart of the equal protection analysis,
and once that has been settled, there seems nothing left to review.”).

                                              5
     Case: 12-31203        Document: 00512438415           Page: 6     Date Filed: 11/12/2013


                                        No. 12-31203

the prosecutor struck one juror on the basis of race.11
       We do not need to address whether Thompson has sufficiently established
a prima facie case of discrimination. The government’s offer of race-neutral
reasons removes that question from our review.12
       Turning to Batson’s second step, for two of the five black jurors struck, the
government justified its decision solely13 on its observations of the jurors’
demeanor during voir dire. For the other three black jurors, the government jus-
tified its decision to strike on both observations of demeanor and other perceived
sources of bias toward the government. None of these justifications, on its face,
invokes the juror’s race.14
       Thus, moving to Batson’s third step, the question is whether, contrary to
the district court’s finding, Thompson has proven that the government’s pur-
ported facially neutral reasons were pretexts for purposeful discrimination. At
this step in the Batson analysis, “implausible or fantastic justifications may (and



       11
         See Snyder v. Louisiana, 552 U.S. 472, 478 (2008) (“[T]he Constitution forbids strik-
ing even a single prospective juror for a discriminatory purpose.” (internal quotation marks
and citation omitted)).
       12
           See Hernandez, 500 U.S. at 359 (“Once a prosecutor has offered a race-neutral
explanation for the peremptory challenges and the trial court has ruled on the ultimate ques-
tion of intentional discrimination, the preliminary issue of whether the defendant had made
a prima facie showing becomes moot.”); United States v. Broussard, 987 F.2d 215, 220 n.4 (5th
Cir. 1993).
       13
           Technically, the government also justified striking Juror 37 by expressly stating that
its decision was not motivated by considerations of race: “It had nothing to do with racism.”
Courts do not, however, give any weight to these types of disavowals of racial motivations. See
Batson, 476 U.S. at 98 (“Nor may the prosecutor rebut the defendant’s case merely by denying
that he had a discriminatory motive or ‘affirm[ing] [his] good faith in making individual selec-
tions.’”) (quoting Alexander v. Louisiana, 405 U.S. 625, 632 (1972)).
       14
          This court has routinely found demeanor to be a race-neutral justification. See, e.g.,
United States v. Turner, 674 F.3d 420, 436 (5th Cir. 2012) (“We have specifically approved of
eye contact, or the lack thereof, as a valid neutral explanation.”); Moore v. Keller Indus., Inc.,
948 F.2d 199, 202 (5th Cir. 1991) (“We also have found ‘disinterested demeanor’ and ‘inatten-
tiveness’ to be valid, race-neutral reasons for peremptory strikes.”).

                                                6
     Case: 12-31203        Document: 00512438415          Page: 7     Date Filed: 11/12/2013


                                        No. 12-31203

probably will) be found to be pretexts for purposeful discrimination.” Purkett v.
Elem, 514 U.S. 765, 768 (1995) (per curiam). A prosecutor’s intuitive assump-
tions, inarticulable factors, or even hunches can, however, be proper bases for
rejecting a potential juror. See Bentley-Smith, 2 F.3d at 1374. At Batson’s third
step, courts do not assess whether “counsel’s reason is suspect, or weak, or irra-
tional.” Id. at 1375. Instead, courts address “whether counsel is telling the
truth in his or her assertion that the challenge is not race-based.” Id. In deter-
mining whether a prosecutor discriminated on the basis of race, a court should
consider “the totality of the relevant facts.” Hernandez, 500 U.S. at 363 (quoting
Washington v. Davis, 426 U.S. 229, 242 (1976)).
       Thompson only hints at three possible reasons the government’s justifi-
cations could be pretext for purposeful racial discrimination. First, Thompson
points to the relatively high percentage of black potential jurors struck by the
prosecutorSShere 71%. This fact by itself, while certainly relevant, does not
establish purposeful discrimination.15
       Second, Thompson argues that because the prosecutor treated similarly-
situated jurors of a different race unequally, the prosecutor’s race-neutral justifi-
cation should be viewed as pretext for purposeful discrimination. The Supreme
Court has recently endorsed such a side-by-side analysis.16 Of the five black pro-
spective jurors challenged, Thompson has, however, only sought comparison of
Juror 4 with other non-black jurors in an effort to show purposeful discrimina-
tion. We accordingly limit our side-by-side comparison analysis to Juror 4.

       15
         See Miller-El v. Cockrell, 537 U.S. 322, 331 (2003) (“91% of the eligible black jurors
were removed by peremptory strikes. In contrast the prosecutors used their peremptory
strikes against just 13% (4 out of 31) of the eligible nonblack prospective jurors qualified to
serve on petitioner’s jury. These numbers, while relevant, are not petitioner’s whole case.”).
       16
           See Miller-El v. Dretke, 545 U.S. 231, 241 (2005) (“If a prosecutor’s proffered reason
for striking a black panelist applies just as well to an otherwise-similar nonblack who is per-
mitted to serve, that is evidence tending to prove purposeful discrimination to be considered
at Batson’s third step.”).

                                               7
     Case: 12-31203       Document: 00512438415          Page: 8     Date Filed: 11/12/2013


                                       No. 12-31203

       As discussed above, the government relied on two race-neutral justifica-
tions in striking Juror 4. First, it struck her on the basis of demeanor, observing
that “throughout the case, she sat there . . . look[ing] perturbed throughout the
whole process.” Second, the government justified striking Juror 4 because “her
son was arrested for selling weed.” In response, Thompson contends that the
venire contained “multiple white jurors who indicated that family members had
been subject to criminal convictions and/or arrests” and who were not similarly
struck.
       The district court considered Jurors 7, 40, and 44 as potential similarly sit-
uated non-black jurors whom the government failed to strike.17 The government
also urged the court to use Juror 16, also a black female with a family member
convicted of a criminal offense (armed robbery), as the proper basis for compari-
son. The government justified its decision not to strike Juror 16, because, unlike
Juror 4, Juror16 did not have a perturbed demeanor: “Based [on] . . . her
demeanor [in] the courtroom, the government chose not to strike her . . . . . They
are quite similar in their background. One sat there, looked pained and both-
ered. One did not.”
       In justifying its decision not to strike Jurors 7, 40, and 44, the government
similarly noted that, as a general matter, those jurors did not share Juror 4’s
demeanor: “Those jurors did not sit there looking bothered and pained to be
here.” In fact, the government pointed out that it nevertheless would have
struck Juror 7 if Thompson had not done so first. The government thought
Juror 44 “never would have come into play,” presumably because a jury would



       17
         Thompson’s brief does not specifically refer to any set of jurors as the appropriate
comparison group, only vaguely referencing “[m]ultiple white jurors.” During oral argument,
defense counsel, for the first time, suggested that Juror 4 should be compared to Jurors 2, 7,
12, and 31. In light of the insufficient briefing on this issue, we consider defense counsel to
have waived any argument that Juror 4 should be compared to Jurors 2, 12, and 31. See
United States v. Beaumont, 972 F.2d 553, 563 (5th Cir. 1992).

                                              8
    Case: 12-31203     Document: 00512438415      Page: 9    Date Filed: 11/12/2013


                                  No. 12-31203

have already been selected before reaching him. The government did not provide
any additional specific justification for its decision not to strike Juror 40. The
district court found the government’s explanation to be “credible.”
      This side-by-side comparison does not reveal that the government purpose-
fully discriminated in striking Juror 4. The government’s comparison between
Jurors 4 and 16 is persuasive. If its justification for striking Juror 4 was pretex-
tual, one would expect it to have used the same justification to strike Juror 16,
which it did not. The discussion of Jurors 7, 40, and 44 in the record similarly
does not compel us to find purposeful discrimination.
      Of course, in determining whether the government’s justification was in
fact pretextual, the district court had access to other relevant factors that cannot
be judged from a cold record: The court witnessed the voir dire and was able to
assess the prosecutor’s credibility. Thompson has not and cannot point to any-
thing in the record that shows that the court committed clear error.
      Finally, Thompson argues that Snyder v. Louisiana, 552 U.S. 472 (2008),
entitles him to succeed on his Batson challenge. Specifically, he urges that if a
prosecutor, in response to a Batson challenge, justifies its use of a peremptory
challenge solely on the juror’s demeanor, Snyder requires the district court to
state its assessment of demeanor on the record.
      Before we address Thompson’s claim, a discussion of Snyder is instructive.
There, the prosecution struck all five of the prospective black jurors who
remained on the thirty-six-member venire. In justifying his decision to strike
Jeffrey Brooks, a black juror, the prosecutor offered two race-neutral explan-
ations: (1) “[T]he main reason is that he looked very nervous to me throughout
the questioning;” and (2) “[H]e’s one of the fellows that came up at the beginning
[of voir dire] and said he was going to miss class. He’s a student teacher. My
main concern is . . . that he might, to go home quickly, come back with guilty of
a lesser verdict so there wouldn’t be a penalty phase.” Id. at 478. The trial court

                                         9
    Case: 12-31203        Document: 00512438415          Page: 10      Date Filed: 11/12/2013


                                        No. 12-31203

found that Snyder had not established purposeful discrimination and denied his
Batson challenge. See State v. Snyder, 750 So. 2d 832, 841 (La. 1999).
       The Supreme Court reversed the conviction, finding that the trial court
had committed clear error in rejecting Snyder’s Batson objection. The Court
began its discussion by reaffirming the principle it had announced in Hernandez:
“[D]eference is especially appropriate where a trial judge has made a finding
that an attorney credibly relied on demeanor in exercising a strike.” Snyder, 552
U.S. at 479. Because “[t]he trial judge was given two explanations for the
strike,” and “the trial judge simply allowed the challenge without explanation,”
however, “the record [did] not show that the trial judge actually made a deter-
mination concerning [the juror’s] demeanor.” Id. In a case in which two race-
neutral justifications have been advanced, “[i]t is possible that the judge did not
have any impression one way or the other concerning [the juror’s] demeanor.”
Id. Therefore, because of this ambiguity in the record, the Court could not pre-
sume that “the trial judge credited the prosecutor’s assertion that [the juror] was
nervous.” Id.
       The Snyder Court’s holding, furthermore, depended on its conclusion that
the prosecution’s second reason for the strike was “suspicious,” “implausib[le],”
and “pretextual.”18 Id. at 482–83, 485. Consequently, the Court concluded that
“in light of the circumstances hereSSincluding [the] absence of anything in the
record showing that the trial judge credited the claim that [the juror] was ner-
vous, the prosecution’s description of both of its proffered explanations as ‘main
concern[s],’ and the adverse inference [arising from the pretextual second justifi-
cation]SSthe record does not show that the prosecution would have preemptively


       18
          The Supreme Court found three persuasive reasons to believe the prosecutor’s second
justification was pretextual: (1) the brevity of the trial, (2) the juror’s lessened concern upon
his dean’s assurances that any interruption would not cause a problem, and (3) the prosecutor
did not challenge similarly-situated white jurors who had more onerous conflicts. See id.
at 482–84.

                                               10
    Case: 12-31203       Document: 00512438415        Page: 11     Date Filed: 11/12/2013


                                      No. 12-31203

challenged [the juror] based on his nervousness alone.” Id. at 485 (citation
omitted).
       Thompson urges that Snyder should be extended to his facts: where the
prosecutor has offered only a demeanor-based justification and the district court,
though crediting the prosecutor’s justification, has not made any specific findings
of the juror’s demeanor on the record. Thompson contends that these demeanor-
based justifications are “subject to abuse” and are “not easily reviewed.”
       The circuits have disagreed on the extent to which Snyder imposes an
affirmative duty on the district court to make record findings where the prosecu-
tor has offered only a demeanor-based justification. The Seventh Circuit has
read Snyder to impose an obligation on the court to make record findings, follow-
ing a Batson challenge, where a prosecutor justifies the strike solely on the basis
of the juror’s demeanor. See United States v. McMath, 559 F.3d 657, 665-66 (7th
Cir. 2009). In McMath, the district court “did not indicate whether it agreed that
Juror 7 had an unhappy expression on his face, did not indicate whether this
expression was unique to Juror 7 or common to other jurors, and made no evalu-
ation of the prosecutor’s credibility.” Id. at 666 (emphasis added). The district
court merely denied the Batson challenge. Id. In justifying its decision to
remand for an evidentiary hearing, the Seventh Circuit noted that “Synder
makes clear that a summary denial does not allow us to assume the prosecu-
tion’s reason was credible; rather the district court’s silence leaves a void in the
record that does not allow us to affirm the denial.” Id. McMath did not, how-
ever, specify what district-court findings would have been sufficient to have met
its Batson obligations.19
       The Eleventh Circuit, on the other hand, has not read Snyder to impose


       19
         McMath, 559 F.3d at 666 (“We thus conclude that the district court clearly erred in
denying the Batson challenge without making findings regarding the credibility of the prof-
fered race-neutral justification for the strike.”).

                                            11
    Case: 12-31203     Document: 00512438415     Page: 12    Date Filed: 11/12/2013


                                  No. 12-31203

any obligation to make record findings in this situation. See United States v.
Prather, 279 F. App’x 761, 767 (11th Cir. 2008) (per curiam). As that court
explained, “The Supreme Court did not reverse Snyder’s conviction because the
district court had failed to explain itself clearly, but because it was unclear
whether the district court’s finding rested on a plausible or implausible explana-
tion for the strike.” Id.
      We agree with the Eleventh Circuit that Snyder does not require a district
court to make record findings of a juror’s demeanor where the prosecutor justi-
fies the strike based on demeanor alone. This requirement would severely
undercut the Supreme Court’s repeated observation that the third step of Batson
depends on an assessment of the prosecutor’s credibility. See Hernandez, 500
U.S. at 365.
      Furthermore, the Supreme Court itself appears to read Snyder that way.
In a habeas corpus case, a panel of this court addressed circumstances in which
two different trial judges had presided over voir dire and the second judge, who
credited the government’s demeanor-based justification, had never personally
viewed the prospective juror at issue. See Haynes v. Quarterman, 561 F.3d 535,
537 (5th Cir. 2009). The panel found that “clearly established” Supreme Court
precedent required a trial court to conduct, on the record, a “‘factual inquiry’ or
‘sensitive’ inquiry into the demeanor-based reasons” for the strike. Id. at 541.
      The Supreme Court reversed, Thaler v. Haynes, 559 U.S. 43 (2010), decid-
ing that none of its “clearly established” precedent had created an obligation on
a district court to make record findings of a juror’s demeanor. Id. at 49. The
Court found the panel’s reliance on Snyder to be misplaced: “In holding that
respondent is entitled to a new trial, the Court of Appeals cited two decisions of
this Court, Batson and Snyder, but neither . . . held that a demeanor-based
explanation for a peremptory challenge must be rejected unless the judge per-
sonally observed and recalls the relevant aspect of the prospective juror’s

                                        12
    Case: 12-31203        Document: 00512438415        Page: 13    Date Filed: 11/12/2013


                                      No. 12-31203

demeanor.” Id. at 47.
      It is true that Haynes establishes only that no Supreme Court decision
“clearly established” the rule advanced by Thompson. Because AEDPA’s20
limitation of “clearly established” Supreme Court precedent does not apply to our
review on direct appeal, we could adopt the Haynes panel’s reasoning in the
instant case. For the reasons discussed above, however, we respectfully take a
different view of Snyder.
      Furthermore, requiring district courts to make record findings of jurors’
demeanor would not be workable. A district court, unlike the attorneys, may not
always be a position to observe and record a potential juror’s demeanor. Of
course, if the district court has had the opportunity to observe and note a juror’s
demeanor, and the prosecutor justifies its strike based on demeanor, it would be
better practice for the court to put its findings on the record. But Snyder does
not require that.
      In this case, the prosecutor justified striking two black jurorsSSJurors 23
and 37SSsolely on the basis of their demeanor. For Juror 23, the district court
found “the government’s explanation credible.” For Juror 37, the court made
record findings on his demeanor: “I will say for the record that I did notice
[Juror] 37 sort of looking up to the ceiling.”
      Unlike the records in Snyder and McMath, the record before us makes
clear that, for both jurors, the district court found the prosecutor’s demeanor-
based justification credible. Furthermore, unlike the prosecutor in Snyder, the
prosecutor here did not offer a second, suspect justification for either juror. Sny-
der requires no more. There is no reversible error in the district court’s failure
to make further record findings on Juror 23’s demeanor.




      20
           See the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”).

                                             13
    Case: 12-31203    Document: 00512438415      Page: 14    Date Filed: 11/12/2013


                                  No. 12-31203

                                       III.
      Challenging the sufficiency of the evidence to convict, Thompson appeals
the denial of his motion for a judgment of acquittal. See FED. R. CRIM. P. 29(a).
We review the denial de novo. United States v. Greer, 137 F.3d 247, 249 (5th Cir.
1998). We consider the evidence, all reasonable inferences drawn from it, and
all credibility determinations in the light most favorable to the government, and
we affirm if a reasonable jury could find the offense’s essential elements proven
beyond a reasonable doubt. See United States v. Mulderig, 120 F.3d 534, 546
(5th Cir. 1997). Reviewing the sufficiency of the evidence is not about whether
the outcome was correct but merely whether the verdict was reasonable. United
States v. Williams, 264 F.3d 561, 576 (5th Cir. 2001).
      The government presented three witnesses who testified to Thompson’s
role in the conspiracy. Albert Kelly stated that Thompson worked as a “runner,”
delivering crack and picking up money. Kelly also testified to the joint drug-
related activities of the witnesses and Thompson. He stated that weapons were
accessible to the conspiracy members at all of the locations where they met,
including Thompson’s house, and that Thompson was known as a “trigger man,”
someone who was known to have a gun during drug trafficking.
      Gemayal Pipkins testified to Thompson’s involvement in the conspiracy,
explaining that Thompson was sometimes present during sales, carrying weap-
ons as a “show of force” or participating in other drug-related activities. Pipkins
also testified to having seen Thompson carrying one of the specific rifles that was
introduced into evidence.
      Lawrence Cavelier, a self-proclaimed drug runner for the conspiracy,
testified that although he did not run drug errands for Thompson, he did per-
sonal errands for him and was paid with crack. Cavelier also talked about tak-
ing drug tools for cooking cocaine over to Thompson’s house.
      Thompson disputes that the evidence was sufficient under the conspiracy

                                        14
    Case: 12-31203     Document: 00512438415      Page: 15    Date Filed: 11/12/2013


                                   No. 12-31203

charge. Specifically, he claims there was no evidence connecting him to the con-
spiracy other than the testimony of the co-conspirators.
      A drug conspiracy requires evidence of “(1) the existence of an agreement
between two or more persons to violate [the] narcotics laws; (2) the defendant’s
knowledge of the agreement; and (3) the defendant’s voluntary participation in
the agreement.” United States v. Gonzalez, 76 F.3d 1339, 1346 (5th Cir. 1996).
Contrary to Thompson’s suggestion, “[a]s long as it is not factually insubstantial
or incredible, the uncorroborated testimony of a co-conspirator, even one who has
chosen to cooperate with the government in exchange for non-prosecution or leni-
ency, may be constitutionally sufficient evidence to convict.” United States v.
Medina, 161 F.3d 867, 872–73 (5th Cir. 1998) (internal quotation and citation
omitted).
      Kelly, Pipkins, and Cavelier testified to Thompson’s role in the drug-
trafficking scheme. Thompson does not point to any ways in which their testi-
mony was “factually insubstantial or incredible.” This evidence is sufficient:
A rational trier of fact could find Thompson was a voluntary participant in a
drug conspiracy.
      Thompson disputes that the evidence was sufficient to convict him of pos-
session of a weapon in furtherance of the drug-trafficking charge. To this end,
he maintains that “no one puts a weapon in Mr. Thompson’s hand or in immedi-
ate proximity to him.”
      Section 924(c)(1)(A) imposes a criminal penalty on “any person who, during
and in relation to any crime of violence or drug trafficking crime . . . uses or car-
ries a firearm, or who, in furtherance of any such crime, possesses a firearm.”
18 U.S.C. § 924(c)(1)(A). Where, as here, a defendant is charged under the pos-
session prong of this statute, “the appropriate standard of participation is ‘in fur-
therance of’ a crime.” United States v. McGilberry, 480 F.3d 326, 329 (5th Cir.
2007).

                                         15
   Case: 12-31203     Document: 00512438415     Page: 16   Date Filed: 11/12/2013


                                 No. 12-31203

      Contrary to Thompson’s assertion, testimony demonstrates that Thompson
owned, carried, and used weapons in furtherance of the conspiracy. Per the testi-
mony of DEA Agents Salvador Scalia and Jamey Tarrh, Thompson, shortly after
being arrested, admitted to owning a loaded assault weapon found near the
seized crack cocaine and money. Kelly and Pipkins also testified that Thompson
carried a weapon during drug deals. In fact, Thompson was known as a “trigger
man.” Furthermore, Pipkins testified that Thompson used those weapons as
part of a “show of force.” Physical evidence further corroborated that testimony.
The evidence is sufficient: A rational jury could find that Thompson possessed
firearms in furtherance of a drug-trafficking crime. See United States v.
Ceballos-Torres, 218 F.3d 409, 415 (5th Cir. 2000).
      The judgment of conviction is AFFIRMED.




                                       16